PAUL PRESSLER, Justice.
This is an appeal from an order terminating a parent-child relationship pursuant to § 15.02 of the Texas Family Code. The parties will be identified only by their initials, pursuant to Tex.Fam.Code Ann. § 11.-19(d) (Vernon 1975). The appellant-father will be referred to as appellant or GWH. The appellee-mother will be referred to as appellee or DAH. The child will be referred to as either the child or TAH.
On March 26, 1981, DAH filed suit to terminate the parental rights of her husband, GWH, to their daughter, TAH. As grounds for termination appellee alleged that appellant had failed to support TAH in accordance with his ability for a period of one year. Appellee further alleged, in her second amended petition, that appellant had engaged in conduct which endangers the physical or emotional well-being of the child. Trial was to the court who terminated the parent-child relationship. We affirm the judgment of the trial court.
Appellant brings two points of error. We will first address the second point of error.
Section 15.02 of the Tex.Fam.Code provides for termination of the parent-child relationship if:
(1) the parent has: ...
(E) engaged in conduct or knowingly placed the child with persons who engage in conduct which endangers the physical or emotional well-being of the child;



and in addition, the court further finds that
(2) termination is in the best interest of the child.
At the time this suit was brought, appellant had begun serving a fifty year sentence in the Texas Department of Corrections. He was convicted of the murder of a young woman. Appellant contends on appeal that the trial court based the termination solely upon this conviction and sentence. He argues that proof of a single criminal act is insufficient to support the termination of parental rights under sub-paragraph (1)(E) of § 15.02. Mayfield v. Smith, 608 S.W.2d 767 (Tex.Civ.App.—Tyler 1980, no writ). Were this allegation of the appellant correct, we would agree that this would not be a basis for termination. However, we find no support for this contention. The trial court’s findings of fact state that appellant strangled a named female, that this showed his propensity for violence and that he has engaged in conduct which endangers the physical or emotional well-being of the child. In a separate finding, the court found that “there was sufficient evidence to show that the appellant used violence on females in general.... ” The record confirms that the trial court based its judgment upon several acts of violence. The evidence concerning these is unchallenged on appeal.
Evidence was admitted at trial showing that appellant had been arrested for rape, had struck his wife on several occasions, had struck a girlfriend, that the police had to be summoned to his wife’s parent’s house because of difficulty he was causing, and that on one occasion he held the child upstairs and refused to let her down until his wife would come upstairs and talk to him. Appellant argues that this evidence can be used only to show what would be in the best interest of the child. We find no support for this proposition. Although objection was made to this evidence, the court made no clear ruling limiting the purpose for which it was admitted. Appellant did not press for such rulings. None of the court’s findings of fact are expressly limited to the issue of best interest. Therefore, we hold that this evidence was generally admitted and could properly form the basis for termination of appellant’s parental rights. If imprisonment is the result of, or is coupled with, a voluntary, deliberate and conscious course of conduct which endangers the child’s physical or emotional well-being, a judgment terminating the parent-child rela*482tionship may be justified. Mayfield v. Smith, supra. Appellant’s second point of error is, therefore, overruled.
Since the findings, already approved, together with the uncontested finding that termination is in the best interest of the child, is sufficient for termination under § 15.02 of the Tex.Fam.Code, we will not discuss appellant’s first point of error.
The judgment of the trial court is, therefore, affirmed.